In a proceeding to compel Centrum Construction Corp. to comply with an income execution for support enforcement and in a matrimonial action, Centrum Construction Corp. and Denis Rocchio appeal from an order of the Supreme Court, Westchester County (Wood, J.), entered November 26, 1991, which awarded attorney’s fees to the respondent Cynthia Rocchio in the principal sum of $8,820.
Ordered that the order is modified, on the law, by reducing the award of attorney’s fees from $8,820 to $7,920; as so modified, the order is affirmed, with costs to the petitioner.
The petitioner, Cynthia Lou Rocchio, is entitled to an award of attorney’s fees for amounts that she expended to enforce an income execution for support enforcement (see, CPLR 5241 [g]). She is not entitled, however, to an award of attorney’s fees for amounts that she expended attempting to obtain an award of attorney’s fees. Such fees are not authorized by CPLR 5241 (g) (cf., Schussler v Schussler, 123 AD2d 618; Parkside Mem. Chapels v Garlick Funeral Homes, 61 AD2d 1028; Grimsey v Lawyers Tit. Ins. Corp., 31 NY2d 953), and we reduce the award accordingly.
The award was proper in all other respects, and the appellants’ remaining contentions are without merit. Bracken, J. P., Sullivan, Krausman and Goldstein, JJ., concur.